r           IIt!                                                                                      05/19/2020



                                                                                                  Case Number: DA 20-0156




                      IN THE SUPREME COURT OF THE STATE OF MONTANA
                         THE OFFICE OF THE CLERK OF SUPREME COURT
                                 HELENA,MONTANA 59620-3003

                                              Supreme Court No.
                                                 DA 20-0156

    TOWN OF FROMBERG,

                 Plaintiff and Appellee,

          v.

    LLOYD MACKENZIE and SARAH
    MACKENZIE,

                Defendants, Third-Party Plaintiffs
                                                                              GRANT OF EXTENSION
    and Appellants,

          v.

    SHIRLEY MILLER,NATE CANTON,BILL
    GRUEL,
    TIM NOTTINGHAM and JAMES PERKINS,

                 Third-Party Defendants and
    Appellees.

            Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
    until June 19, 2020,to prepare, file, and serve the Appellant's brief.

    DATED this May 19, 2020



                                                                           owen Gre =  nwood
                                                                          Clerk of the Supreme Court


               PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705